Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims  9-14 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Kenneth Altshuler
(Reg. No. 50/551) on 7/25/2022.

The application has been amended as follows: 

Listing of Claims:

Claims (1-8).	(Canceled)  

9.	(Currently amended) A storage arrangement comprising: 
a primary storage system possessing a processor and memory a first data file and a data directory listing that the first data file is on the primary storage system at a first point in time; 
a copy of the first data file located in a first archive location on an archive storage system at a second point in time, at the second point in time the primary storage system not in possession of the first data file; 
a webpage that links to the copy of the first data file, the webpage is independent from the primary storage system; and 
a breadcrumb file that links to the webpage, the data directory listing is replaced by the breadcrumb file at or after the second point in time, the breadcrumb file is linked to the webpage, 
the second point in time is after the first point in time.  
 
10. (Original) The storage arrangement of claim 9 further comprising a storage characterization and migration software platform (SCMS) wherein the webpage is managed.
11. (Original) The storage arrangement of claim 10 further comprising policies that govern the first data file, the policies reside in an SCMS database for the SCMS.

12. (Original) The storage arrangement of claim 11 further comprising updates from the directory listing retained in the SCMS database, the policies configured to scan the directory listing for the updates.
13. (Original) The storage arrangement of claim 9 wherein the breadcrumb is located in the primary storage system and wherein the breadcrumb is configured to open the webpage.
14. (Original) The storage arrangement of claim 13 further comprising a second copy of the first data file located in the primary storage system at a third point in time, the third point in time after the second point in time.


Claims (15-20).	(Canceled)  




Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claim 9 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims  9-14 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449